Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a co-rotating scroll compressor comprising: a driving side scroll member that is driven by a drive unit to rotate about a driving side rotation axis, and includes a spiral driving side wall body disposed on a driving side end plate, a driven side scroll member that is driven to rotate about a driven side rotation axis parallel to the driving side rotation axis, performs rotation movement at the same angular velocity in the same direction as in the driving side scroll member, and includes a spiral driven side wall body corresponding to the driving side wall body and disposed on a driven side end plate, the driven side wall body being caused to mesh with the driving side wall body to form a compression space, a hollowed drive shaft that is connected to the driving side scroll member, and driven by the drive unit to rotate, and a driven shaft that is disposed inside the drive shaft, and has one end connected to the 

The prior art also does not teach or suggest the corresponding method claim including positioning holes in which a common positioning pin is to be inserted are formed in the driving side scroll member and the driven side scroll member, the assembly method for the co-rotating scroll compressor, comprising: a step of inserting the common positioning pin in the positioning holes to position the driving side scroll member and the driven side scroll member, and then removing the common positioning pin.

The closest prior art of record is Blain, who teaches a hollow shaft (20) correspond to the drive shaft and a tension bar (44) corresponding to the driven shaft, as well as the required scroll structures. However, the driven shaft in Blain is fixed to the drive shaft (see English translation: “the enlarged ends 46 and 48 are fixedly and nonrotatably secured to the associated shafts 20 and 30 by any suitable means, as, for example, pinning, welding, brazing, etc.”), and thus cannot constitute first and second flexible couplings as recited. Furthermore, the driven shaft of Blaine does not drive the driven side scroll member, but rather drives another shaft, meaning that the other end of the driven shaft is not connected to the driven side scroll member, as required. It would not have been obvious to one of ordinary skill in the art to modify the system of Blain since Blain 

Other notable art includes Bennett et al., who teaches a shaft with flexile couplings (58, 47), but does not teach the outer shaft (50) being rotatable, nor the two drive scroll members intermeshing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, August 5, 2021